Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 
  	 Claims 1-21 submitted on 7/8/2021 are pending.  
Claims 1-7 and 11-16 are withdrawn. Claims 8-10 and 17-21 are for examination.

On 08/24/2021 Estella M. Gustilo agreed to amend claims 8, 17-18, 20-21 and to add new claim 22 and cancel withdrawn claims 1-7 and 11-16 to place the application on condition of allowance.
Claims 8-10 and 17-22 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Estella M. Gustilo with telephone on 08/24/2021.

EXAMINER’S AMENDMENT
Cancel claims 1-7 and 11-16.



8. (Previously Presented) A method for producing a cyclic peptide compound, the method comprising:
a step of culturing a transformant transformed with a gene, wherein the gene is involved in the production of the cyclic peptide compound in the transformant; and
a step of collecting the cyclic peptide compound from the cultured transformant and/or culture solution,
wherein the gene encodes a nonribosomal peptide synthetase (NRPS) having nonribosomal peptide synthase activity comprising, successively from the N terminus, the modules described below:
a first module comprising successively from the N terminus a first adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 1 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 1 and a first peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 2 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 2;
a second module comprising successively from the N terminus a first condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 3 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 3, a second adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 4 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 4, and a second peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 5 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 5;
a third module comprising successively from the N terminus a second condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 6 or an amino acid sequence having 90% or higher identity to the amino acid sequence as 
a fourth module comprising successively from the N terminus a third condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 10 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 10, a fourth adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 11 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 11, and a fourth peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 12 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 12;
a fifth module comprising successively from the N terminus a fourth condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 13 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 13, a fifth adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 14 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 14, a second N-methyl transferase domain comprising the amino acid sequence as shown in SEQ ID NO: 15 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 15, and a fifth peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 16 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 16;
a sixth module comprising successively from the N terminus a fifth condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 17 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in 
a seventh module comprising successively from the N terminus a sixth condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 21 or an amino acid sequence having 90%or higher identity to the amino acid sequence as shown in SEQ ID NO: 21, a seventh adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 22 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 22, a fourth N-methyl transferase domain comprising the amino acid sequence as shown in SEQ ID NO: 23 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 23, and a seventh peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 24 or an amino acid sequence having 90%or higher identity to the amino acid sequence as shown in SEQ ID NO: 24;
an eighth module comprising successively from the N terminus a seventh condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 25 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 25, an eighth adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 26 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 26, and an eighth peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 27 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 27;
a ninth module comprising successively from the N terminus an eighth condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 28 or an amino acid sequence having 90% or higher identity to the amino acid sequence as 
a tenth module comprising successively from the N terminus a ninth condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 32 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 32, a tenth adenylation domain comprising the amino acid sequence as shown in SEQ ID NO: 33 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 33, a tenth peptidyl carrier protein domain comprising the amino acid sequence as shown in SEQ ID NO: 34 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 34, and a tenth condensation domain comprising the amino acid sequence as shown in SEQ ID NO: 35 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 35.

9. (Previously Presented) The method for producing a cyclic peptide compound according to claim 8, wherein the transformant is further transformed with the following genes [1], [2], [3], [6] and [7] among genes [1] to [7] below:
[1] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 41 or an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 41;
[2] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 43 or an amino acid sequence having 90%  or higher identity to the amino acid sequence as shown in SEQ ID NO: 43;

[4] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 47 or an amino acid sequence having 90%  or higher identity to the amino acid sequence as shown in SEQ ID NO: 47;
[5] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 49 or an amino acid sequence having 90%  or higher identity to the amino acid sequence as shown in SEQ ID NO: 49;
[6] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 51 or an amino acid sequence having 90%  or higher identity to the amino acid sequence as shown in SEQ ID NO: 51; and
[7] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 53 or an amino acid sequence having 90%  or higher identity to the amino acid sequence as shown in SEQ ID NO: 53.

10. (Previously Presented) The method for producing a cyclic peptide compound according to claim 8, wherein the transformant is an Aspergillus oryzae host.

17. (Currently Amended) The method for producing a cyclic peptide compound according to claim 8, wherein the NRPS is a protein (a) or (b) below:
(a) a protein comprising the amino acid sequence as shown in  SEQ ID NO: 37;
(b) a protein comprising an amino acid sequence having 90% or higher identity to the amino acid sequence as shown in SEQ ID NO: 37 and having synthesizing activity.

18. (Currently Amended) The method for producing a cyclic peptide compound according to claim 9, wherein the transformant is further transformed with genes [4] and [5] among genes [1] to [7] of claim 9.


[1] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 41;
[2] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 43;
[3] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 45;
[4] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 47;
[5] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 49;
[6] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 51; and
[7] a gene encoding a protein comprising the amino acid sequence as shown in SEQ ID NO: 53.

20. (Currently Amended) The method for producing a cyclic peptide compound according to claim 19, wherein the transformant is further transformed with genes [4] and [5] among genes [1] to [7] of claim 19.

21. (Currently Amended) A method for producing a cyclic peptide compound, the method comprising:
a step of culturing a transformant transformed with a gene being involved in the production of the cyclic peptide compound in the transformant; and
a step of collecting the cyclic peptide compound from the cultured transformant and/or culture solution,
wherein the gene encodes a nonribosomal peptide synthetase (NRPS); and  
wherein the NRPS is 



22. (New) A method for producing a cyclic peptide compound, the method comprising:
a step of culturing a transformant transformed with a gene being involved in the production of the cyclic peptide compound in the transformant; and
a step of collecting the cyclic peptide compound from the cultured transformant and/or culture solution,
wherein the gene encodes a nonribosomal peptide synthetase (NRPS); and  
wherein the NRPS is 

synthesizing activity


The following is an examiner’s statement of reasons for allowance:
Applicants have developed new method for producing a cyclic peptide compound, the method comprising: step of culturing a transformant transformed with a gene being involved in the production of the cyclic peptide compound in the transformant; and
a step of collecting the cyclic peptide compound from the cultured transformant and/or culture solution, wherein the gene encodes a nonribosomal peptide synthetase (NRPS); and  wherein the NRPS  is a protein comprising the amino acid sequence as shown in  SEQ ID NO: 37 or its homologue  comprising  nonribosomal peptide synthetase activity.
Therefore; prior art does not anticipates or suggests method for producing a cyclic peptide compound, the method comprising: step of culturing a transformant transformed with a gene being involved in the production of the cyclic peptide compound in the transformant; 
. Therefore method for producing a cyclic peptide compound, the method comprising: step of culturing a transformant transformed with a gene being involved in the production of the cyclic peptide compound in the transformant; and a step of collecting the cyclic peptide compound from the cultured transformant and/or culture solution, wherein the gene encodes a nonribosomal peptide synthetase (NRPS); and  wherein the NRPS  is a protein comprising the amino acid sequence as shown in  SEQ ID NO: 37 or its homologue   comprising  nonribosomal peptide synthetase activity is novel and non-obvious. 
.
Thus claims 8- 10 and 17-22 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652